Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 25, 2016

                                     No. 04-16-00187-CR

                                     Wesley LOWMAN,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                       From the County Court, Atascosa County, Texas
                                   Trial Court No. 29786
                          Honorable Lynn Ellison, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due September 26, 2016. Appellant filed a motion for
extension of time to file the brief. We granted appellant a thirty-day extension of time, making
the brief due October 26, 2016. Appellant has now filed a second motion to extend time to file
the brief seeking an additional thirty-five days in which to file the brief. After review, we
GRANT appellant’s motion and ORDER appellant to file his brief on or before November 30,
2016.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2016.




                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court